Citation Nr: 1011216	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-05 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
C6-C7 concentric disc bulging.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left ear disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1974 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision issued by 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Veteran is afforded every possible consideration.

The Veteran contends that he has discs, pain, and limitation 
of motion in his cervical spine as well as hearing loss in 
his left ear, dizziness, and loss of balance as a 
consequence of a VA C6-C7 laminectomy and fusion with bone 
graft surgery performed in August 1996.  

As an initial matter, the Board finds that a remand is 
necessary in order to clarify with the Veteran whether he 
desires a hearing before a Decision Review Officer (DRO) 
sitting at the RO.  In this regard, the Board observes that, 
in his June 2007 notice of disagreement, the Veteran 
requested a personal hearing.  Thereafter, it appears that 
he was scheduled for a DRO hearing on September 19, 2007; 
however, prior to such hearing, he indicated that he would 
not be able to attend the hearing due to hospitalization and 
requested that his hearing be rescheduled.  As such, the DRO 
hearing was rescheduled for October 24, 2007.  However, on 
such date, the Veteran's representative indicated that the 
Veteran would be unable to attend as he did not have 
transportation.  Therefore, the Veteran's representative 
requested that the DRO hearing be rescheduled.  The hearing 
was not rescheduled and, in November 2007, the Veteran's 
representative indicated that the Veteran wished that his 
case to be sent to the Board as soon as possible.  VA's 
computer system indicates that the Veteran's DRO hearing 
scheduled for October 24, 2007, was cancelled by the 
Veteran.  However, as the Veteran did not specifically 
withdraw his DRO hearing request and his representative's 
October 2007 request to reschedule such hearing was not 
acknowledged, it is unclear whether the Veteran still 
desires a hearing before a DRO sitting at the RO.  
Therefore, clarification from the Veteran should be sought 
on remand and, if he still desires a DRO hearing, he should 
be scheduled for such requested hearing.

A Veteran disabled as a result of VA medical treatment may 
receive compensation for a qualifying additional disability 
in the same manner as if such additional disability were 
service connected.  38 U.S.C.A. § 1151.   Effective for 
claims received on or after October 1, 1997, an additional 
disability is a qualifying disability if it was not the 
result of the Veteran's willful misconduct, the disability 
was caused by VA hospital care, medical or surgical 
treatment, or examination furnished the Veteran under any 
law administered by the VA, and the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance on the part of 
the VA in furnishing the hospital care, medical or surgical 
treatment, or examination; or was an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a) (West 2002).  

In determining whether a Veteran has an additional 
disability, VA compares the Veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
Veteran's condition after care or treatment is rendered.  
38 C.F.R. § 3.361(b) (2009).  

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the Veteran's additional disability.  Merely showing that a 
Veteran received care or treatment and that the Veteran has 
an additional disability does not establish causation.  
38 C.F.R. § 3.361(c)(1) (2009).  

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease of injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2009).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance on VA's part 
in furnishing hospital care, medical or surgical treatment, 
or examination proximately caused a Veteran's additional 
disability, it must be shown that the hospital care or 
medical or surgical treatment caused the Veteran's 
additional disability; and (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider, or (ii) VA furnished the hospital care or 
medical or surgical treatment without the Veteran's informed 
consent.  Determinations of whether there was informed 
consent involve consideration of whether the health care 
providers substantially complied with the requirements of 
38 C.F.R. § 17.32.  Minor deviations from the requirements 
of 38 C.F.R. § 17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2009).  

Whether the proximate cause of a Veteran's additional 
disability was an event not reasonably foreseeable is in 
each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need 
not be completely unforeseeable or unimaginable but must be 
one that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2009).

The first requirement in this type of case is whether the 
Veteran suffered an additional disability or death.  In this 
case, the requirement of additional disability is 
established as the Veteran has diagnoses of vertigo, 
cervical discogenic disease causing neural foramina 
narrowing, and sensorineural hearing loss in the left ear.  
The Veteran was diagnosed with these disabilities at his 
recent March 2006 VA compensation examination.

However, the Veteran has not been afforded a VA compensation 
examination to determine whether the medical or surgical 
treatment rendered in August 1996 resulted in these 
additional disabilities.  Therefore, the Board is remanding 
these issues to obtain a medical opinion as to whether it 
was at least as likely as not that the August 1996 surgery 
caused the Veteran's vertigo, cervical discogenic disease 
causing neural foramina narrowing, and sensorineural hearing 
loss in the left ear, and whether these symptoms could be 
attributed to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
the part of VA, or were the result of an event not 
reasonably foreseeable.  38 U.S.C.A. § 5103A(d); and 
38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Clarify with the Veteran whether he 
still desires a hearing before a DRO at 
the RO.  Attempts to contact the 
Veteran and any response received 
should be documented for the record.  
If the Veteran still desires a DRO 
hearing, appropriate steps should be 
taken to schedule him for his requested 
hearing.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
whether he has additional 
disability(ies) as a proximate result 
of the August 22, 1996, surgery.  All 
diagnostic testing and evaluation 
deemed necessary should be performed.  
The examiner must review the claims 
file, including the surgical records, 
for the pertinent medical and other 
history.  The examiner should identify 
any additional disability(ies) 
resulting from the Veteran's August 22, 
1996, surgery.  The examiner should 
then opinion whether it is at least as 
likely as not any identified additional 
disability(ies) resulted from 
carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault; or an event 
not reasonably foreseeable.  A complete 
rationale for any opinion expressed 
shall be provided.

3.  Review the Veteran's claims file 
and ensure that the foregoing 
development action has been conducted 
and completed in full, and that no 
other notification or development 
action, in addition to that directed 
above, is required.  If further action 
is required, it should be undertaken 
prior to further claim adjudication.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated.  If the 
claims remain denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


